DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Julius (US 2586054 A).
For claim 1, Julius discloses a propeller system for a tail section of an aircraft Fig. 1-2 comprising:
a propeller hub forward hub 18 located at the tail section of the aircraft Fig. 1: propellers are mounted at the rear of the wing 4, which is a tail section of the “all-wing airplane” Col 3, line 11;
a plurality of propeller blades 16 mounted to and extending outwardly from the propeller hub Fig. 2;
a propeller shaft 11 coupled to the propeller hub and operable to rotate the propeller hub about an axis of rotation Fig. 2: right-left;
a propeller gearbox 15 connected to the propeller shaft, the propeller gearbox being fluidly cooled by an airflow within the tail section Fig. 2: arrows labeled with AIR; and
a spinner assembly 33 surrounding the propeller hub, the spinner assembly including at least one outlet opening 38e formed therein downstream from the propeller hub relative to the airflow Fig. 2, right is downstream, wherein the spinner assembly is rotatable about the axis of rotation to draw the airflow into at least one cooling flow inlet 26 formed in the tail section and across the propeller gearbox to cool the propeller gearbox Col 4, lines 39-41: “This air can pass around gear box 15 to enter a front spinner compartment 28”; Col 5, lines 36-38: “so that centrifugal force will add to the ejection force provided by the aspirating openings 38” and out the at least one outlet opening 38e.
For claim 2, Julius discloses the propeller system of claim 1, wherein the aircraft includes an airframe and the at least one cooling flow inlet is a fenestration flush with a surface of the airframe fenestration is defined as “an opening in a surface (such as a wall or membrane)” (https://www.merriam-webster.com/dictionary/fenestration); therefore the inlet 26 is a fenestration and is flush with a surface.
For claim 3, Julius discloses the propeller system of claim 1, wherein the at least one cooling flow inlet is positioned such that air from a boundary layer of the aircraft is drawn there through via the spinner assembly as the inlet 26 is positioned at the surface of the housing 12, air from a boundary layer of the aircraft would be drawn in to the inlet under certain flight conditions and the intended use limitation is met.
For claim 4, Julius discloses the propeller system of claim 1, wherein the spinner assembly includes a fan aft propeller 16, the fan being driven by the propeller shaft 11.
For claim 5, Julius discloses the propeller system of claim 4, wherein the fan is arranged downstream from the propeller gearbox relative to the airflow Fig. 2, right is downstream.
For claim 6, Julius discloses the propeller system of claim 4, wherein the spinner assembly further comprises: a shaped member rear spinner section 33 having a plurality of blade openings openings for the three blades 16 of rear propeller; and a bulkhead frame annular ring 40 of 17b connected to the shaped member.
For claim 7, Julius discloses the propeller system of claim 6, wherein the fan further comprises: see image below for references a collar mounted to the propeller shaft; and a plurality of vanes vanes 41 extending between the collar and an interior surface of the bulkhead frame shown in image.

    PNG
    media_image1.png
    788
    668
    media_image1.png
    Greyscale

For claim 8, Julius discloses the propeller system of claim 6, wherein the at least one outlet opening is formed in the shaped member of the spinner assembly outlet 38e.
For claim 9, Julius discloses the propeller system of claim 8, wherein the shaped member further comprises: see image above for references a base having a first end right end; a central body having a second end right end, the second end being arranged adjacent the first end on the right side; and an annular gap 36 defined between the first end and the second end, the annular gap defining the at least one outlet opening defines the opening 38e.
For claim 10, Julius discloses the propeller system of claim 9, wherein the first end overlaps with the second end along the axis of rotation see image, right ends of the base and the central body overlap, right-to-left, along the axis of rotation.
For claim 11, Julius discloses the propeller system of claim 9, wherein the shaped member further comprises a plurality of fins extending between the base and the central body fins 41.
For claim 12, Julius discloses the propeller system of claim 1, wherein the propeller system does not include an oil cooler no oil cooler present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647